Citation Nr: 0605496	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently rated as10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971 and from July 1972 to June 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Togus, Maine.  

In April 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

When this case was before the Board in August 2005, some of 
the issues on appeal were decided, while the issue of 
entitlement to an increased evaluation for psoriasis was 
remanded for further development.  The case was returned to 
the Board in February 2006.  


FINDING OF FACT

The veteran's psoriasis has necessitated the use of topical 
steroids and immunosuppressive medication, for a period of 
six weeks or more, but not constantly, during a 12-month 
period; it does not involve more than 40 percent of the 
entire body or of exposed surfaces.  




CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not higher, for 
psoriasis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7816 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in November 
2002, before the initial adjudication of the claim.  Although 
he was not specifically informed that he should submit any 
pertinent evidence in his possession, he was informed of the 
evidence that would be pertinent and requested to submit such 
evidence or to provide the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.   

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claim.  


Factual Background

Historically, it is noted that service connection for 
psoriasis was granted in a September 1994 rating decision 
with a noncompensable evaluation.  

The current claim for an increased evaluation was received in 
October 2002.

On VA skin examination in February 2003, the veteran 
indicated that his skin rash had become worse.  He said that 
it was somewhat more extensive and had thicker scales, which 
sometimes completely lifted off leaving bleeding, tender, 
underlying skin.  It was noted that the veteran had problems 
on the right wrist, both knees, his elbows, his entire scalp, 
behind his ears and in his ear canals.  He reported no skin 
lesions on his neck.  The veteran also had problems with his 
hands, knuckles and under his thumbnails.  He stated that the 
rash was extremely itchy and often cracked and bled with 
scales peeling frequently.  The veteran reported flare-ups 
about once or twice per month, worse in the winter.  Sun 
irritated his rash and caused pain.  He used Lidex ointment 
to treat the condition, approximately four times a year for a 
week or more.  He also used petroleum jelly frequently to 
keep the plaques soft.  He said that he had tried many 
treatments in the past and the tar-based formulas were of no 
help.  The veteran related that his work as a painter around 
paints and chemicals was very drying and he took efforts to 
keep his skin moisturized.  On physical examination, it was 
noted that the psoriasis affected the veteran's scalp, ears, 
elbows, forearms, wrists, knuckles, knees and buttocks.  The 
total body percentage involved was 11 percent.  

On VA spine examination, it was noted that the veteran's 
biggest problem was his skin condition, diagnosed as 
psoriasis.  The diagnostic impression was psoriasis.  It was 
noted that there were no identifiable skeletal lesions 
secondary to psoriasis.  

VA medical records dated from November 2000 to September 2005 
essentially show treatment for a variety of conditions, 
including psoriasis.  An October 2004 rheumatology 
consultation report notes that the veteran's diagnoses 
included psoriasis with possible psoriatic arthritis.  It was 
noted that the veteran had severe diffuse psoriasis.  The 
examiner related that he had tried a number of topical agents 
which had given the veteran no benefit.  The psoriasis was 
noted to affect not only the extensor surfaces of his 
extremities, but also his scalp and fingernails.  An October 
2004 dermatology medical record notes that the veteran had 
psoriasis which was uncontrolled with his current regimen.  A 
March 2005 medical record notes that the veteran's psoriasis 
showed mild improvement.  

On VA skin examination in September 2005, it was noted that 
the veteran had long-standing psoriasis and was followed by 
rheumatology and dermatology for the condition.  It was noted 
that the psoriasis was somewhat ameliorated with standard 
topicals, the problems persisted and was both unsightly and 
distressing to the veteran.  He had constant scaling and 
irritation and associated intense itching.  He had a problem 
in recent years with increasing pain in the joints of his 
hands and elbows which was unresponsive to over-the-counter 
anti-inflammatories.  The veteran had been prescribed 
Methotrexate for the past several months which significantly 
improved his psoriatic lesions but did not appreciably 
improve his joint problems.  He continued to use multiple 
topical steroids

Physical examination of the skin revealed psoriatic lesions.  
The examiner estimated that the psoriasis involved 10 percent 
of exposed surfaces and 10 percent of the entire body  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's psoriasis is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7816, 
which provides that a 10 percent evaluation is warranted for 
psoriasis if at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12- month period.  A 30 
percent evaluation may be assigned for psoriasis with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation may be assigned for psoriasis with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or if constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).


Analysis

The September 2005 VA examination report notes that the 
veteran used Methotrexate, an immunosuppressive drug, for 
several months to treat his skin manifestations.  Moreover, 
the veteran regularly used topical steroids to treat his 
psoriasis.  The examination report of September 2005 and the 
VA dermatology and rheumatology records reflect the fact that 
steroids, in the form of creams or immunosuppressive 
medication, have been used in the treatment of the disability 
for six weeks or more during the past 12-month period.  
Therefore, the Board concludes that an increased evaluation 
of 30 percent is warranted.  It is clear that the veteran has 
not required constant or nearly constant systemic therapy 
during a 12-month period, and that the psoriasis does not 
involve than 40 percent of exposed surfaces or of the entire 
body.  Therefore, an evaluation in excess of 30 percent is 
not in order.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 30 
percent evaluation granted herein.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a 30 percent evaluation for psoriasis is 
granted, subject to the criteria governing the award of 
monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


